F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         OCT 31 2001
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


    RICHARD L. VAN WINKLE,

                Plaintiff-Appellant,

    v.                                                 No. 00-8071
                                                  (D.C. No. 98-CV-160-J)
    STATE OF WYOMING; JIM                                (D. Wyo.)
    GERINGER, individually and in his
    official capacity as Governor of
    Wyoming; THOMAS C. CAMPBELL,
    individually and in his official
    capacity as Carbon County Attorney;
    JERRY COLSON, individually and in
    his official capacity as Carbon County
    Sheriff,

                Defendants-Appellees.


                             ORDER AND JUDGMENT         *




Before HENRY , PORFILIO , and MURPHY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Plaintiff, a prisoner of the State of Washington, brought this civil rights

case under 42 U.S.C. § 1983, alleging the deprivation of his constitutional rights

by various officials of the State of Wyoming and Carbon County. The alleged

deprivations stem from plaintiff’s extradition from Washington to Wyoming to

face charges of incest. The district court granted summary judgment to

defendants, and plaintiff appeals. We affirm.

                    We review the district court’s grant of summary
             judgment de novo, applying the same legal standard used
             by the district court. Summary judgment is appropriate
             “if the pleadings, depositions, answers to interrogatories,
             and admissions on file, together with the affidavits, if
             any, show that there is no genuine issue as to any
             material fact and that the moving party is entitled to
             judgment as a matter of law.” Fed. R. Civ. P. 56(c).
             When applying this standard, we view the evidence and
             draw reasonable inferences therefrom in the light most
             favorable to the nonmoving party.

Simms v. Oklahoma ex rel Dep’t of Mental Health & Substance Abuse Servs.        , 165

F.3d 1321, 1326 (10th Cir. 1999) (citations omitted).




                                         -2-
      Upon this review, we affirm the judgment of the district court for

substantially the same reasons as those contained in the order of that court dated

September 22, 2000.

      The judgment of the United States District Court for the District of

Wyoming is AFFIRMED.



                                                    Entered for the Court



                                                    Robert H. Henry
                                                    Circuit Judge




                                         -3-